48 N.J. 557 (1967)
226 A.2d 834
ELSIE GILDAY, PLAINTIFF-RESPONDENT,
v.
LUCILLE L. HAUCHWIT, DEFENDANT, AND ALFRED G. HAUCHWIT, DEFENDANT-RESPONDENT, AND PETER CARLO, DEFENDANT-APPELLANT, AND THE BOARD OF COMMISSIONERS, ETC., DEFENDANT.
The Supreme Court of New Jersey.
Argued February 13, 1967.
Decided February 20, 1967.
*558 Mr. A. Leo Bohl argued the cause for appellant.
Mr. John W. Hand argued the cause for respondent (Messrs. Evans, Hand, Evans, Allabough & Amoresano, attorneys; Mr. Brian J. McGrievy on the brief).
PER CURIAM.
The judgment as to the defendant Carlo is reversed for the reasons expressed in the dissenting opinion of Judge Gaulkin and the matter is remanded to the Passaic County Court with directions to enter judgment in favor of said defendant.
For reversal  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, HALL, SCHETTINO and HANEMAN  6.
For affirmance  None.